241 S.E.2d 727 (1978)
NORTHEAST MOTOR COMPANY, INC., t/a Happy Store # 102, Petitioner,
v.
NORTH CAROLINA STATE BOARD OF ALCOHOLIC CONTROL, Respondent.
No. 7710SC329.
Court of Appeals of North Carolina.
March 7, 1978.
*728 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. James Wallace, Jr., Raleigh, for the State.
James, Hite, Cavendish & Blount by Robert D. Rouse, III, Greenville, for petitioner.
MARTIN, Judge.
Petitioner's sole contention is that respondent Board of Alcoholic Control should *729 have been estopped from instituting the subject proceedings against petitioner by reason of the plea bargaining agreement entered into in the related criminal action against Holloway. That agreement, entered into by the assistant district attorney and petitioner's employee Holloway, purported to prohibit the State from taking "any further action by way of hearing before any court, board, or agency" against either Holloway or petitioner. Thus, the issue presented by this appeal is whether the hereinabove quoted provision of the plea bargaining agreement was binding on the respondent Board of Alcoholic Control. We are of the opinion that it was not.
At the outset, we note that our Supreme Court has recognized the emergence of "plea bargaining" as a major component of the administration of criminal justice. State v. Slade, 291 N.C. 275, 229 S.E.2d 921 (1976). However, the courts of this State have yet to confront the question of the scope and effect of plea bargaining agreements.
In Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971), the United States Supreme Court directed its attention to the disposition of criminal charges by agreement between the prosecutor and the accused and stated:
"This phase of the process of criminal justice, and the adjudicative element inherent in accepting a plea of guilty, must be attended by safeguards to insure the defendant what is reasonably due in the circumstances. Those circumstances will vary, but a constant factor is that when a plea rests in any significant degree on a promise or agreement of the prosecutor, so that it can be said to be part of the inducement or consideration, such promise must be fulfilled."
Clearly, the Court's conclusion in Santobello is predicated upon the defendant's surrender of fundamental constitutional rights effectuated by the entry of a plea of guilty or nolo contenderein reliance upon the prosecutor's promise. See Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970). Thus, when a prosecutor fails to fulfill promises made to the defendant in negotiating a plea bargain, the defendant's constitutional rights have been violated and he is entitled to relief. Santobello v. New York, supra. And the same is true even when the promises are not within the power of the prosecutor to make, and hence, are unfulfillable. Palermo v. Warden, Green Haven State Prison, 545 F.2d 286 (2d Cir. 1976); United States v. Hammerman, 528 F.2d 326 (4th Cir. 1975).
These cases focus on and firmly establish the necessity of according relief to the defendant when the prosecution breaches the plea bargaining agreement. In this result we concur. However, in the instant case we are not confronted by a defendant who, having entered a plea bargaining agreement, seeks relief for the breach thereof. Rather, we have before us a petitioner who was not a party to the plea bargaining agreement entered into by defendant Holloway and the assistant district attorney. Even so, our petitioner seeks to enforce a provision of that agreement which purports to bind respondent Board of Alcoholic Controlalso not a party to the plea bargaining agreement in question.
Based on these differences, which we believe substantially distinguish the instant case from those previously cited, we are unable to find that petitioner is entitled to the relief it seeksspecific performance of the provision purporting to bind respondent Board of Alcoholic Control. In the first instance, we are of the opinion that the assistant district attorney was without authority to bind the State's boards and agencies in the exercise of their administrative discretion without their consent. Respondent Board of Alcoholic Control is one of many independent quasi-adjudicative boards and agencies within the Executive Department. As such, it occupies an exclusive role within the framework of the state administration of justice and must remain free from hierarchal intrusion in the exercise of its administrative discretion. In so deciding, we expressly do not reach the questions of whether, and in what manner, an independent board or agency can bind *730 itself to such an agreement in a criminal proceeding to which it is not a party.
Finally, conceding that even the breach of an unauthorized promise entitles a defendant to relief, Palermo v. Warden, Green Haven State Prison, supra, we cannot find that the breach of the provision purporting to bind the respondent Board entitles petitioner to any relief. Petitioner's employee Holloway, not petitioner, agreed to forego his constitutional rights in reliance on the assistant district attorney's promises. Santobello v. New York, supra. Only he can now be heard to complain.
In the lower court's order affirming respondent Board's suspension of petitioner's ABC permits, we find no error.
Affirmed.
PARKER and ARNOLD, JJ., concur.